UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2347



CHARYLE G. EMEL,

                                            Plaintiff - Appellant,

          versus


TOGO WEST,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-130-A)


Submitted:   April 29, 1998                 Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charyle G. Emel, Appellant Pro Se. Major Thomas Mercer Ray, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's grant of summary judg-

ment in favor of the Defendant in her civil rights action, in which

she alleged she suffered employment discrimination based on her

race and her gender. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Emel v. West, No.
CA-97-130-A (E.D. Va. Aug. 26, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2